DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 4/11/2022. Claim 12 was amended, claims 48-55 were newly introduced and claim 33 was cancelled.  Accordingly, claims 1-3, 5-6, 10, 12-16, 18, 20, 30-32, 34-36, 48-55 are currently pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 30-32, 34-36, 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (US 20160198274 A1) hereinafter Andersson.
Regarding claim 1, Andersson teaches A device (600A), comprising: a transducer (“the operationally removable component can be a transducer,” in ¶[0040]); and a coupling apparatus configured to couple to a male mating coupling component and also configured to couple to a female mating coupling component (Adapter 650 reads on the broadly claimed term “coupling apparatus” because it couples different parts together in “adapter 650 directly attached to abutment 220.  Adapter 650 includes a female portion 662 and a male portion 664.  The female portion 662 is analogous to and/or substantially the same as female portion of abutment 220 and is established by sidewall 621 as is the case with the female portion of abutment 220, which is established by sidewall 221.  The male portion 664 is analogous to and/or substantially the same as the male portion of coupling apparatus 240, and is established by teeth 642, as the case with the male portion of the coupling apparatus 240, which is established by teeth 242.” in ¶[0136]).
Regarding claim 30, Andersson teaches A device (“a bone conduction device including an abutment attached to a bone fixture.  The bone fixture is configured to be attached to bone of a recipient.” in ¶[0036]), comprising: a transducer (“and a vibrator unit,” in ¶[0036]); and a coupling apparatus (650 in Fig. 6A) configured to couple to an abutment screw (230 in Fig. 6A ) of a skin penetrating apparatus that has an abutment attached to a bone fixture via the abutment screw 230 in Fig. 6A), (Note: : adapter 650 is indirectly coupled to the abutment screw 230 via abutment 220 as shown in Fig. 6A).
Regarding claim 31, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising wherein: the coupling apparatus (650 in Fig. 6A) is configured to snap couple to the abutment screw (“Also, while snap couplings are depicted as being utilized to connect the adapter 650 to the abutment 220,” in ¶[0146]).
Regarding claim 32, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising wherein: the coupling apparatus is configured to snap couple to the abutment screw via snapping onto external threads of the abutment screw (“other devices, systems and/or methods can be utilized to connect the adapter 650 to the abutment, such as by way of example and not by limitation, the use of a system analogous to how adapter 350 is attached to abutment 220 via the external threads of abutment screw head 270.” In ¶[0146]).
Regarding claim 34, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising wherein: the abutment (220) extends above the abutment screw or to at least to about a top of the abutment screw on all sides of the abutment screw with respect to location along the longitudinal axis of the abutment screw in the direction of the transducer  (in Fig. 6A the abutment 220 reaches the top of abutment screw 230 along the axis 619 in the direction of the transducer which is the up direction in the Fig.) when the coupling apparatus is coupled to the abutment screw (650 is coupled to the abutment screw 230 in Fig. 6A).
Regarding claim 35, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising wherein: the coupling is configured to couple to the abutment screw (650 is coupled to the abutment screw 230 in Fig. 6A), and configured to couple to another type of skin penetrating apparatus different from that established by the abutment-bone fixture-abutment screw (“FIG. 6B depicts an alternate embodiment of a bone conduction device 600B generally corresponding to that of FIG. 6A, except that the adapter 651 does not include a through bore, but instead includes a male threaded boss 652 and includes a bore 654 including female threads.  Bore 654 includes female threads that interface with the male threads of the abutment screw head 270, thereby fixedly connecting the adapter 350 thereto in a manner analogous and/or the same as that detailed above with respect to adapter 350 of FIG. 3A” in ¶[0152]).
Regarding claim 36, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising a second percutaneous skin penetrating apparatus different from the skin penetrating apparatus, wherein the coupling is coupled to the second skin penetrating apparatus, no part of the second skin penetrating apparatus extends above the coupling on an outside of the coupling, and the abutment of the skin penetrating apparatus extends above the abutment screw on all sides of the abutment screw with respect to location along the longitudinal axis of the abutment screw in the direction of the transducer when the coupling apparatus is coupled to the abutment screw (“FIG. 6B depicts an alternate embodiment of a bone conduction device 600B generally corresponding to that of FIG. 6A, except that the adapter 651 does not include a through bore, but instead includes a male threaded boss 652 and includes a bore 654 including female threads.  Bore 654 includes female threads that interface with the male threads of the abutment screw head 270, thereby fixedly connecting the adapter 350 thereto in a manner analogous and/or the same as that detailed above with respect to adapter 350 of FIG. 3A.” in ¶[0152]).
Regarding claim 48, Anderson teaches the device of claim 30, Anderson further teaches the device further comprising wherein: the coupling apparatus is also configured to couple to the abutment using different portions of the coupling apparatus than that used to couple to the abutment screw (the coupling apparatus 651 in Fig. 6B is attached to the abutment screw 230 via teeth 654, while coupling apparatus 651 in Fig. 6B also connects to 662 using a different portions namely teeth 652).
Claims 2, 3, 6, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 20160198274 A1) hereinafter Andersson in view of Zhao et al. (CN 205678318 (U) hereinafter Zhao.
Regarding claim 2, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein: the coupling apparatus is configured to snap couple to a female mating coupling component (“snap couplings are depicted as being utilized to connect the adapter 650 to the abutment 220,” in ¶[0146]), 
Andersson does not specifically disclose the device further comprising the coupling apparatus is configured to snap couple to a male mating coupling component however, 
Since it is known in the art as evidenced by Zhao for a device to further comprise the coupling apparatus is configured to snap couple to a male mating coupling component in (3 in Fig. 2 is a coupling ring, the coupling ring 3 is snap coupled from both sides to 4 and 2 respectively),
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao because it was one of a finite coupling methods known to try,
Therefore, it would have been obvious to a person of ordinary skilled in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Regarding claim 3, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein: the coupling apparatus (650 in Fig. 6A) includes teeth; at least some of the respective teeth of the teeth provide the configuration to snap couple to the female mating component (“The male portion 664 is analogous to and/or substantially the same as the male portion of coupling apparatus 240, and is established by teeth 642,” in ¶[0136]); and at least some of the respective teeth of teeth provide the configuration to snap couple to the male mating component (“As may be seen, abutment 220 includes a recess formed by sidewall 221 that has an overhang 222 that interfaces with corresponding teeth 242 of coupling apparatus 240.” in ¶[0061]),
Andersson does not specifically disclose coupling apparatus further comprising a plurality of teeth however, 
Since it is known in the art as evidenced by Zhao for a device to further comprise a coupling apparatus comprising a plurality of teeth in (4a1 in Fig. 2),
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao because it is one of a finite known coupling methods to try,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Regarding claim 6, Andersson as modified by Zhao teaches the device of claim 5, Zhao further teaches the device further comprising wherein: at least some of the teeth of the plurality of teeth have both the male projections extending outward (the teeth 4a1 in Fig. 6A are extending outwards), and the male projections extending inward (the teeth of ring 2 are extending inward).
Regarding claim 10, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein one of: (i) the coupling apparatus (650 in Fig. 6A) includes of teeth respectively including male projections extending outward (664 in Fig. 6A) away from a longitudinal axis of the coupling apparatus (“longitudinal axis 619” in ¶[0133]), thereby providing the configuration to snap couple to the female mating component (220 in Fig. 6A), and at least some of the respective teeth include male projections (621 in Fig. 6A) extending inward towards the longitudinal axis of the coupling apparatus, thereby providing the configuration to snap couple to the male mating component (621 teeth extend inward for male part of 662 in Fig. 6A); or (ii) the coupling apparatus includes a plurality of teeth respectively including male projections extending inward towards the longitudinal axis of the coupling apparatus, thereby providing the configuration to snap couple to the male mating component, and at least some of the respective teeth of the plurality of teeth include male projections extending outward away from the longitudinal axis of the coupling apparatus, thereby providing the configuration to snap couple to the female mating component,
Andersson does not specifically disclose the device further comprising wherein the coupling apparatus comprises a plurality of teeth however, 
Since it is known in the art as evidenced by Zhao for a device to further comprise a coupling apparatus with a plurality of teeth in (4a1 in Fig. 2),
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao because it is one of a finite known coupling methods to try,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Regarding claim 12, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein: the coupling apparatus includes teeth in a first component (coupling apparatus 650 in Fig. 6A includes snap in teeth 664); 
Andersson does not specifically disclose the device further comprising the device includes a sleeve is located proximate the teeth, the sleeve configured to prevent the female mating coupling component from fitting in between two teeth of the plurality of teeth; and at least one of: the sleeve includes teeth, the teeth of the sleeve in combination with the teeth of the first component enable the coupling apparatus to couple to the male mating coupling component and also configured to couple to the female mating coupling component; or the device includes a second component inside the sleeve, the second component including teeth, and the teeth of the second component in combination with the teeth of the first component enable the coupling apparatus to couple to the male mating coupling component and also configured to couple to the female mating coupling component however,
Since it is known in the art as evidenced by Zhao for a device to further comprise the teeth of the coupling apparatus being a plurality of teeth in (4a1 in Fig. 2),
Zhao further teaches the device includes a sleeve is located proximate the teeth (2 in Fig. 2), the sleeve configured to prevent the female mating coupling component from fitting in between two teeth of the plurality of teeth; and at least one of: the sleeve includes teeth The teeth of the ring 2 in Fig. 2 are not labeled but are visible), the teeth of the sleeve in combination with the teeth of the first component enable the coupling apparatus to couple to the male mating coupling component and also configured to couple to the female mating coupling component (components 2, 3, and 4 are connected in Fig. 2); or the device includes a second component inside the sleeve, the second component including teeth, and the teeth of the second component in combination with the teeth of the first component enable the coupling apparatus to couple to the male mating coupling component and also configured to couple to the female mating coupling component,
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao because it is one of a finite known coupling methods to try,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Claims 13-16, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 20160198274 A1) hereinafter Andersson in view of Madsen et al. (20040264725 A1) hereinafter Madsen.
Regarding claim 13, Andersson teaches A device (100 in Fig. 2A), comprising: a removable component of a bone conduction device (“FIG. 1 is a perspective view of a bone conduction device 100 in which embodiments of the present invention can be implemented.” in ¶[0037]), including: a connector apparatus (650 in Fig. 6A) configured to removably connect the removable component to a recipient skin penetrating apparatus (“The operationally removable component is operationally releasably coupled to the bone conduction implant.” in ¶[0040]), Andersson does not specifically disclose the device further comprising the connector being non-metallic, and  wherein the removable component of the bone conduction device has a metallic structure that is in direct contact with the skin penetrating apparatus when coupled to the skin penetrating apparatus for bone conduction however,
Since it is known in the art as evidenced by Madsen for a device to further comprise the connector being non-metallic, and wherein the removable component of the bone conduction device has a metallic structure that is in direct contact with the skin penetrating apparatus when coupled to the skin penetrating apparatus for bone conduction in (“A hearing aid device according to claim 5 wherein the biocompatible metal is selected from the group consisting of gold, titanium, stainless steel, platinum-iridium, plastic and platinum” in ¶[Claim 6]),
An ordinary skilled in the art would be motivated to modify the invention of Andersson with the teachings of Madsen because it is one of a finite material choice to try because in art of implantable hearing prosthesis the materials used in contact with the body are subject to many restrictions including not causing harm to the user, protecting against body fluids, cost, etc.., and hence only a few metallic and non metallic materials are known to be used.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Madsen.
Regarding claim 14, Andersson as modified by Madsen teaches the device of claim 13, Andersson further teaches the device further comprising wherein: the removable component (290 in Fig. 2A) includes a transducer configured to output vibrations when activated ; and the metallic structure is rigidly connected to the transducer (“In the embodiment of FIGS. 2A and 2B, the connection between the coupling apparatus 240 and the abutment 220 is such that vibrations generated by the operationally removable component 290 (e.g., such as those generated by an electromagnetic actuator and/or a piezoelectric actuator, etc.)” in ¶[0063]).
Regarding claim 15, Andersson as modified by Madsen teaches the device of claim 13, Andersson further teaches the device further comprising wherein: a first vibrational path from the transducer passing through the metallic structure to reach the skin penetrating apparatus is more conductive to vibrations than a second vibrational path from the transducer that does not pass through the metallic structure to reach the skin penetrating apparatus (“the connection between the coupling apparatus 240 and the abutment 220 is such that vibrations generated by the operationally removable component 290 (e.g., such as those generated by an electromagnetic actuator and/or a piezoelectric actuator, etc.) in response to a captured sound are effectively communicated to the abutment 220 so as to effectively evoke a hearing percept, if not evoke a functionally utilitarian hearing percept.  Such communication can be achieved via a coupling (sometimes referred to herein as a connection) that establishes at least a modicum of rigidity between the two components.” in ¶[0063]).
Regarding claim 16, Andersson as modified by Madsen teaches the device of claim 13, Andersson further teaches the device further comprising wherein: the metallic structure is directly connected to the transducer and rigidly coupled to the transducer (“Such communication can be achieved via a coupling (sometimes referred to herein as a connection) that establishes at least a modicum of rigidity between the two components.” in ¶[0063]), 
Andersson does not specifically disclose the structure being metallic however,
Madsen teaches the structure being metallic in (“A hearing aid device according to claim 5 wherein the biocompatible metal is selected from the group consisting of gold, titanium, stainless steel, platinum-iridium, plastic and platinum” in ¶[Claim 6]).
Regarding claim 50, Andersson as modified by Madsen teaches the device of claim 13, Andersson further teaches the device further comprising wherein: the non-metallic connector apparatus is a monolithic component in (“while the embodiment of the adapter 360 depicted in FIG. 3E is a monolithic component, the male portion 362 and the female portion 364 can be made of different components and attached together (e.g., via screw thread, cross-bolt, welding, etc.)” in ¶[0088]).
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 20160198274 A1) hereinafter Andersson in view of Madsen et al. (20040264725 A1) hereinafter Madsen and further in view of Westerkull (US 20050248158 A1) hereinafter Westerkull.
Regarding claim 49, Andersson as modified by Madsen teaches the device of claim 13, Andersson as modified by Madsen does not specifically disclose the device further comprising wherein: the metallic structure is urged and held against the skin penetrating apparatus when coupled to the skin penetrating apparatus for bone conduction via a spring force however, 
Since it is known in the art as evidenced by Westerkull for a device to further comprise wherein: the metallic structure is urged and held against the skin penetrating apparatus when coupled to the skin penetrating apparatus for bone conduction via a spring force in (“The coupling shoes can be pressed against the abutment by a separate circular spring, for example a metal spring.” in ¶[0005]),
An ordinary skilled in the art would have been motivated to modify the device of Anderson as modified by Madsen with the teachings of Westerkull for the benefit of improving the safety of the device (“increase patient safety since it is important that the hearing aid falls off in case of a sudden impact to avoid damaging the fixture in the skull bone.” in ¶[0006]),
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson as modified by Madsen with Westerkull.
Allowable Subject Matter
Claims 18, 20, 51, 52, 53, 54, 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
About applicant’s argument concerning claim 1:
Applicant argues “But that is an adapter, not a coupling, in the Inventor's prior work. The USPTO has rewritten our claim as follows:  ...  And note our specification explicitly, in no uncertain terms, differentiates between a coupling and an adapter.” Examiner has reviewed the argument and respectfully disagrees because:
An adapter as used in Reference Andersson ‘274 is being used to connect parts of the device, therefore under the BRI the adapter of reference ‘274 can read on the claimed coupling apparatus of the invention.
Response to argument of claim 30:
Applicant argues that the coupling apparatus 650 does not couple to abutment screw 230 in Fig. 6A however, the BRI of coupling includes connecting indirectly which in this case applies to Fig. 6A, and since abutment 220 is in direct contact with adapter 650 and since abutment 220 is in contact and coupled to abutment screw 230 (“FIG. 6A depicts an alternate embodiment of a bone conduction device 600A, including an abutment 220 attached to bone fixture 210 via abutment screw 230, with an adapter 650 directly attached to abutment 220.” ¶[0136]), therefore the adapter 650 is in indirect coupling with abutment screw 230, hence the reference teaches on the limitation, therefore the rejection is maintained.
Applicant also argued that “you could take abutment screw 230 out, throw it away, and the adapter of the Inventor’s prior work would work the exact same way”, Examiner has reviewed the argument and respectfully disagrees because the limitation was not in the claim.
Response to argument claim 13
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. because: 
About applicant’s argument “The bookend to the above is that impermissible hindsight is being utilized to reject the claims. ... The modifications to the prior art are reasons developed in hindsight”, 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the rejection is maintained.
Response to argument hindsight:
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. because: 
About applicant’s argument “The bookend to the above is that impermissible hindsight is being utilized to reject the claims. ... The modifications to the prior art are reasons developed in hindsight”, 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the rejection is maintained.
Response to applicant’s argument About BRI of claims 1 and 30:
Regarding applicant’s argument “This as contrasted to the “coupling apparatus” of claims 1 and 30 ... bad BRI used to examine claims 1 and 30”, examiner respectfully disagrees for the following reasons:
Examiner has reviewed the argument and respectfully disagrees because:
An adapter as used in Reference Andersson ‘274 is being used to connect parts of the device, Therefore under the BRI the adapter of reference ‘274 can read on the claimed coupling or  apparatus of the invention.
Response to applicant’s argument about not establishing a prima facie case of obviousness:
In response to applicant's argument that “To be clear the rejection is a section 102 rejection spread out over two references, ...That is not sufficient to establish a prima facie case of obviousness”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner has reviewed the argument but respectfully disagrees because The refs. Are both hearing prosthesis and therefore are analogous in the art, The Secondary reference is used to simply show that the material from which the components can be made can be metallic and non-metallic, and since the materials that are known in the art to be used for implantable hearing prothesis are finite, they are finite because for decades the surgical implants experimentation in the art resulted in limited materials that do not cause a reaction/harm to the user, protect the device and its components from biological fluids from the body, rigid, economic, etc..., The limited/finite materials are therefore known in the art and it would have been obvious to modify the invention of the primary reference with the teachings of the secondary. Therefore, the rejection is maintained.
Applicant’s arguments, see page 17, line 4 to Page 19 Line 6, filed 4/11/2022, with respect to claim 18 have been fully considered and are persuasive.  The rejection of claim 18 has been withdrawn. 
Applicant’s arguments, see page 18, line 7 to Page 19 Line 24, filed 4/11/2022, with respect to claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn.
In response to applicant’s argument regarding the Foreign patent translation:
A translated copy of reference CN205678318U has been added to the folder. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654